UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2258



KARON ANN PARHAM,

                                             Plaintiff - Appellant,

          versus

W. C. AYSCUE, Executor of the Estate of Gerald
A. Frazier, deceased,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-421-5-H2)


Submitted:   December 13, 1996          Decided:     December 23, 1996


Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Lewis Wardlaw Lamar, VALENTINE,
ADAMS & LAMAR, L.L.P., Nashville, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

civil action for lack of federal jurisdiction. We have reviewed the

record and the district court's opinion and find no reversible er-

ror. Accordingly, we affirm on the reasoning of the district court.

Parham v. Ayscue, No. CA-96-421-5-H2 (E.D.N.C. Aug. 5, 1996). We
grant Appellant's motion to include the case number on her informal

brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.



                                                           AFFIRMED




                                2